Citation Nr: 0910202	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from August 1965 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDING OF FACT

The Veteran had episodes of acute epigastric discomfort while 
on active duty, however, GERD was not diagnosed during that 
time or until many years post-service; the only competent 
opinion that addresses the question of a nexus between a 
current diagnosis of GERD and any incident of or findings 
recorded during service weighs against the contended causal 
relationship.  


CONCLUSION OF LAW


Service connection for GERD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits . 

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran 
received a VCAA letter in April 2004, which notified him of 
the information necessary to substantiate his claim.  He was 
also notified of the information and evidence necessary to 
substantiate the claim, what evidence he was to provide and 
what evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the Dingess requirements, the Veteran was 
notified via a March 2006 VA letter of the evidence necessary 
to establish an increase in disability rating and the 
effective date of award should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA did not provide 
the Dingess notification to the Veteran prior to the RO 
decision that is the subject of this appeal.  However, the RO 
cured this defect by a re-adjudication of the claim in a 
subsequently issued supplemental statement of the case 
following the issuance of remedial notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Furthermore, as the claim for 
service connection is denied in the decision below, the 
timing of notice with regard to effective date or disability 
rating is moot.  See Dingess, supra.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  The service treatment records and numerous clinical 
records are in the claims file.  

With respect to the duty to provide an examination or medical 
opinion, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, while the Veteran had episodes of acute 
epigastric discomfort while on active duty, GERD was not 
diagnosed during service or for many years thereafter.  The 
Veteran was afforded a VA gastrointestinal examination in 
conjunction with this claim, which included a competent, 
nonspeculative opinion that addressed the question of a nexus 
between a current diagnosis of GERD and service.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

Analysis

The Veteran contends that his GERD began while he was on 
active duty (August 1965 to January 1993).  A review of the 
service treatment records shows that he was evaluated for at 
least two episodes of epigastric distress during service.  
Gastric pain was noted in August 1966 in a clinical note and 
again in August 1988, albeit more than 20 years later.  
However, GERD was not diagnosed during service or for many 
years thereafter.  

The Veteran does have a current diagnosis of GERD, with an 
October 2001 private medical assessment confirming the 
diagnosis.  As there is a current diagnosis and a service 
history of in-service upper gastrointestinal symptoms, the 
Veteran was afforded a comprehensive gastrointestinal 
examination in May 2004.  The Veteran indicated at that time 
that he has had severe heartburn since 1996, which he self 
treated with over-the-counter antacids.  He also reported 
that he had been diagnosed with Barrett's esophagus, and that 
he required an adjustable bed to alleviate the pain 
associated with severe GERD.  The Veteran also said that he 
is on medication for the GERD, which he indicated controls 
the disease as long as the medication regimen is followed.  A 
diagnosis of GERD (non-Barrett's) was made after all records 
were reviewed and a physical examination conducted.  
Regarding a potential nexus, the examiner concluded that it 
was less likely than not that the Veteran's current GERD was 
related to his military service.  In support of this opinion, 
the examiner noted that there was no record of treatment for 
GERD until 2001, and that had such a disease been present 
"for any significant period of time" prior to his initial 
diagnosis, medical treatment would have been required.  As 
there was no indication of such treatment prior to 2001, the 
examiner concluded that GERD was not present until 2001 or 
more than 8 years after the Veteran's separation from 
service.

The veteran is competent to report what comes to him through 
his senses, such as epigastric pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, the Board finds that 
an opinion as to diagnosis or etiology of GERD is not 
something on which the Veteran, as a layperson, has the 
requisite medical credentials to opine.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu, supra.  
Specifically, his contentions regarding a link between his 
military service, to include his epigastric symptoms therein, 
and his current GERD are outside of the competency of a 
layperson, and the assertion is not the type of opinion on 
which the Veteran, as a layperson with no medical training, 
can speak competently on.  Id.  As such, the only competent 
medical opinion of record weighs against the claim.  The 
earliest medical evidence of GERD is in 2001, more than 8 
years after service discharge, and while the Veteran's 
isolated in-service complaints of heartburn are noted, the 
competent medical evidence weighs against a finding that 
those symptoms are related to his current GERD.  As this is 
the case, the Board must conclude that the competent medical 
evidence weighs against the contended relationship.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


